Citation Nr: 1216865	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  11-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to February 1956. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled to appear at the Muskogee RO to have a hearing before a Veterans Law Judge.  The Veteran failed to report for the hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that the Veteran's bilateral hearing loss disability is currently manifested by no more than level IV hearing impairment in the right ear and level V hearing impairment in the left ear.

2.  The evidence does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected bilateral hearing loss disability are not met.  See 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for a service-connected bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in January 2011, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as postservice VA and private treatment records.  

The Veteran was afforded a VA audiological examination in February 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, this examination report contains sufficient information to rate the Veteran's bilateral hearing loss disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the February 2011 VA examiner did not indicate whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of difficulty hearing.  An audiological examination was then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He failed to appear to his scheduled videoconference hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Higher evaluation for a bilateral hearing loss disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to an increased disability rating for his bilateral hearing loss disability, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.86(a) (2011).

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.
The Veteran was afforded a VA audiological examination in February 2011.  He complained of constant ringing in both ears and difficulty understanding conversation, especially in the presence of background noise.  He also used hearing aids for treatment.  He further noted that he did not experience any overall functional impairment from the disability.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

The February 2011 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
75
95
67.5
LEFT
40
55
65
85
61.25


Speech discrimination scores at that time were 72 percent in the right ear and 72 percent in the left ear.  As such, pursuant to the Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, a modified performance intensity function with a starting presentation level of 40 dB re speech recognition threshold was obtained.  Using the Maryland CNC word list, the level of presentation with the best performance was 85 dB in the right ear and 85 dB in the left ear.  The speech recognition score, performed with the Maryland CNC word list, revealed best performance of 80 percent in the right ear and 80 percent in the left ear.  

This examination yielded a numerical designation of IV in the right ear (66-73 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination) and also a numerical designation of IV for the left ear (58-65 percent average puretone threshold, with between 76 and 82 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100.

Additionally, in October 2011, the Veteran underwent a private audiologic examination by L.I., AuD.  He continued complaints of having trouble hearing normal conversational speech, especially when background noise is present.  The results of the audiologic evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board observes that review of the graphical findings of the audiological report reveal pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
70
90
57.5
LEFT
25
45
60
75
51.25


Speech discrimination scores at that time were 88 percent in the right ear and 68 percent in the left ear.

The Board is aware of the Court's decision in Savage v. Shinseki, in which it held that VA may not disregard a private audiologic examination report when it reasonably appears that a request for clarification could provide relevant information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Here, unlike the appellant in Savage, the Board is not disregarding the private examination results.  It is applying them to the rating schedule.  In this respect, the Board cannot ignore the fact that the puretone threshold results are similar to those conducted by VA in February 2011.  Thus, remanding the matter for clarification would not assist the Veteran and would only result in undue delay in adjudicating the claim.

The October 2011 audiological examination by L.I., AuD., yielded a numerical designation of III in the right ear (58-65 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and a numerical designation of V for the left ear (50-57 percent average puretone threshold, with between 68 and 74 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100.
The Board has considered the application of 38 C.F.R. § 4.86 (2011) [exceptional patterns of hearing impairment].  However, the Veteran's hearing loss disability does not meet the criteria under that section.  More specifically, the Veteran's hearing tests do not show a result of 30 dB or less at 1000 Hz and a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  The Veteran also does not meet the criteria for 38 C.F.R. § 4.86(a).  Each of the four specified frequencies are not all 55 dB or more in either ear in any audiological examination.

In short, the competent and credible evidence does not support an increased disability evaluation for the Veteran's bilateral hearing loss disability under the pertinent criteria.

The Board has no reason to doubt that the Veteran experiences hearing loss.  Indeed, the presence of hearing loss is a prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2011).  With respect to the assignment of an increased disability rating, however, the question that must be answered is whether the schedular criteria have been met.  These criteria are specific and, as explained above, the Veteran's hearing loss disability is not of sufficient severity to warrant a disability rating in excess of 10 percent.  See Lendenmann, 3 Vet. App. at 349.

Thus, the medical evidence of record indicates that the disability rating has been correctly assigned by the RO.  The Board thus finds that the Veteran's bilateral hearing loss disability was properly assigned a 10 percent disability rating under Diagnostic Code 6100.  For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for his bilateral hearing loss disability.

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, to include the February 2011 VA audiological examination and October 2011 audiological examination by L.I., AuD., as well as VA treatment records, the Board can find no evidence to support a finding that the Veteran's bilateral hearing loss disability warrants an increased disability rating during the appeal period.  As such, there is no basis for awarding the Veteran an increased disability rating for any time from December 2009 to the present. 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See VAOPGCPREC 6-96.  The RO appears to have considered the Veteran's claim under C.F.R. § 3.321(b)(1) because that regulation was included in the December 2006 Statement of the Case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The Board observes that the February 2011 VA examiner noted the Veteran's complaints of bilateral hearing loss, and that he had difficulty understanding conversational speech, especially when in the presence of background noise.  He also reported that the effect of the bilateral hearing loss disability on the Veteran's usual occupation and daily activities is considerable, given his degree of hearing loss, particularly when he is in the presence of background noise.  Therefore, the Board finds that the evidence of record, in particular the report of the February 2011 VA examination, is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Despite the above findings by the VA examiner, the Board concludes that neither the examiner nor the Veteran have identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  In this regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a rating in excess of 10 percent under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule, and that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  Here, the evidence of record indicates that the Veteran was employed as a truck driver for 50 years, and the Board notes that it has no reason to doubt that the Veteran's bilateral hearing loss disability would impact his employability.  Indeed, the February 2011 VA examiner reported that the disability has considerable effects on the Veteran's occupation, to include experiencing difficulty understanding speech in the absence of visual cues and when in the presence of background noise.  However, some industrial impairment is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Nevertheless, the evidence of record does not show, and the Veteran has not asserted, that his bilateral hearing loss disability renders him unable to obtain substantial and gainful employment.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


